          Case 7:19-cv-11521-NSR Document 11 Filed 03/03/20 Page 1 of 3

Sheehan & Associates, P.C.                       505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                     tel. 516.303.0552 fax 516.234.7800
                                                               March 3, 2020
District Judge Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                                                          Re: 7:19-cv-11521-NSR
                                                                              Brizer v. Zillow, Inc.
Dear District Judge Román:

         This office, with co-counsel Michael Reese, Reese LLP and James Chung, Esq., represents
the plaintiff. On February 27, 2020, defendant filed a letter in anticipation of moving to dismiss
the first amended complaint (“FAC”). Defendant’s motion is unnecessary for the reasons set forth
herein.

         Plaintiff has Article III Standing To demonstrate standing under Article III, a plaintiff
must show they “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct
of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). As alleged in the FAC, defendant’s deceptive conduct
causes injury by diverting real estate leads to its advertisers, depriving plaintiff and other licensed
real-estate brokers of commissions which they otherwise would receive.

        “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a
legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not
conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992)). By offering real estate leads which were generated through the effort
and expenditure of plaintiff and prospective class members, defendant causes a financial,
reputational, and professional a injury in fact to plaintiff and other licensed brokers.

         Plaintiff’s Burden to Plead Injury-in-fact is Low on Motion to Dismiss In Katin v.
Nat’l Real Estate Info. Servs., Inc., the plaintiffs – who were licensed attorneys – alleged that
defendants engaged in the unauthorized practice of law on behalf of banks and lenders. No. CIV.
A. 07-10882DPW, 2009 WL 929554, at *1 (D. Mass. Mar. 31, 2009). Though the court
acknowledged that “it would be insufficient for a plaintiff seeking damages merely to allege the
presence of illegal competition in the same industry,” it denied defendant’s motion to dismiss.
Katin, 2009 WL 929554, at *1 (“where—as in this case—a plaintiff alleges actual economic injury
but does not offer specific examples, [. . .] plaintiff’s allegations establish a “plausible entitlement
to relief” under the Twombly pleading standard.”).

        Plaintiffs there did not identify “any particular clients who stopped using plaintiffs for
conveyancing services in favor of the defendants” nor “that any particular prospective client
transactions were adversely affected by the defendants’ allegedly unlawful activity.” Id. at *4. The
Katin court found that “plaintiffs’ general allegations of economic harm” were sufficient to survive
a motion to dismiss. Id. at *7
          Case 7:19-cv-11521-NSR Document 11 Filed 03/03/20 Page 2 of 3



       Plaintiff’s Claims Fall Under the Area of Consumer Transactions

        Defendant argues that “New York courts consistently bar claims under both sections” GBL
349 and 350 where the “primary claim of loss is not consumer-oriented, but is commercial in
nature.” Blue Cross v. Philip Morris, 818 N.E.2d 1140, 3 N.Y.3d 200, 785 N.Y.S.2d 399 (2004).
However, the Court of Appeals recognized the purpose of GBL §§ 349 and 350 to halt deceptive
practices. Blue Cross, 3 N.Y.3d at 207 citing Securitron Magnalock Corp. v. Schnabolk, 65 F.3d
256, 264 (2d Cir 1995), cert denied 516 US 1114 (1996) (allowing a corporation to use section
349 to halt a competitor's deceptive consumer practices); Mem of Atty Gen, Bill Jacket, L 1980, ch
346 ("a business itself will be able to use the private right of action against another business
engaged in deceptive practices and thereby obtain increased legal protection").

        Plaintiff’s Common Law Claims Are Adequately Pleaded Defendant’s narrow analysis
of plaintiff’s claims of unfair competition is inconsistent with how this cause of action is addressed
by this State’s Courts. Roy Export Co. Estab. of Vaduz v. Columbia Broadcasting System, 672 F.2d
1095 (2d Cir. 1982) (“noting the "incalculable variety" of illegal practices falling within the unfair
competition rubric…a "broad and flexible doctrine" that depends "more upon the facts set forth ...
than in most causes of action”) (citations and quotations omitted).

       For the foregoing reasons, defendant’s request for a pre-motion conference should be
denied. Thank you.
                                                         Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan




                                                  2
          Case 7:19-cv-11521-NSR Document 11 Filed 03/03/20 Page 3 of 3



                                       Certificate of Service

I certify that on March 3, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☐                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☒                ☐               ☐


                                                            /s/ Spencer Sheehan
